Citation Nr: 1749373	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-00 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a temporary total evaluation under 38 C.F.R. §§ 4.29 and 4.30 (2017) for a service-connected condition.  

2.  Entitlement to service connection for a pelvic disability, to include as secondary to a service-connected low back condition.

3.  Entitlement to a rating in excess of 30 percent for dysthymic disorder.  

4.  Entitlement to a rating in excess of 40 percent prior to January 14, 2011 for low back syndrome due to herniated disc with spondylolysis with spondylolisthesis and bilateral lower extremity radiculopathy, from March 1, 2011 to June 17, 2013, from August 1, 2013 to February 17, 2015, and from April 1, 2015 onwards.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1966 to October 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  This claim was previously remanded for scheduling of a Board hearing in March 2016 and has now been returned to the Board for further adjudication.

The Veteran testified before the undersigned Veterans Law Judge at a February 2017 Board hearing.  A copy of the hearing transcript has been associated with the claims file.

The issues of increased ratings for service-connected low back and dysthymic disorder disabilities as well as entitlement to service connection for a pelvic fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

Prior to the promulgation of a decision on the issue of entitlement to a temporary total rating, the Veteran withdrew his appeal on the record at his February 2017 Board hearing.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appealed claim for a temporary total evaluation under the provisions of 38 C.F.R. §§ 4.29 and/or 4.30 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing or on the record at a Board hearing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

As stated above, the Veteran withdrew his request on the record at his February 2017 Board hearing.  This withdrawal was clear, unambiguous, and was provided through the Veteran's authorized representative.  As such, no allegations of error of fact or law remain for appellate consideration of entitlement to a temporary total evaluation under the provisions of 38 C.F.R. §§ 4.29 and/or 4.30, and the matter is dismissed accordingly.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).



ORDER

The appeal for entitlement to a temporary total evaluation under the provisions of 38 C.F.R. §§ 4.29 and/or 4.30 is dismissed.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate claim development assistance.

The Veteran and his spouse provided testimony that the Veteran's low back and dysthymic disorder conditions have changed or worsened since the provision of the Veteran's most recent VA examinations.  With regard to the Veteran's low back condition, the Veteran indicated that he has since undergone another back surgery since his June 2016 VA examination, and described periods of intense pain during which he needed to lay down on the floor.  He also discussed serious neurological manifestations, specifically bilateral lower extremity radiculopathy.  With regard to his dysthymic disorder, the Veteran reported that his dysthymic disorder had worsened, he had been hospitalized for suicidal ideation in July 2015, and both he and his spouse reported that the Veteran often had suicidal ideation.  The Veteran's representative requested that a new VA examination be scheduled.  Although the Veteran's July 2015 hospitalization was noted by the November 2015 VA examiner, the examiner did not indicate that suicidal ideation was a symptom of the Veteran's service-connected psychiatric disability.  Additionally, subsequent June 2016 VA treatment records indicate that the Veteran reported having suicidal thoughts and was subsequently referred to the pain management clinic due to his physical and mental health conditions.  

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  This examination must be sufficiently contemporaneous so as to assess the current nature, extent, and severity of the Veteran's service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  When the evidence indicates that there has been a material change in the disability and the evidence of record is too old, or that the current rating may be incorrect, VA has a duty to conduct a new examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  As such, because the Veteran's low back condition (to include his neurological symptoms) and his dysthymic disorder may have worsened, another examination must be conducted to ascertain the current severity of those disabilities.

As for the Veteran's pelvic fracture service connection claim, the Veteran raised the theory of secondary service connection based on aggravation at his March 2017 Board hearing.  As an etiology opinion responsive to this theory of entitlement has not yet been procured, and there are numerous medical records documenting that the Veteran incurred a pelvis fracture in 2009, and the Veteran provided additional testimony at his hearing regarding increased back and leg pain, the Veteran should be scheduled for a VA examination and a responsive etiology opinion should be procured on remand.

Finally, as a review of the record reveals that the Veteran is currently receiving VA treatment for the conditions on appeal, any outstanding VA treatment records relevant to those conditions should be procured on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records relevant to the conditions being remanded and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his low back condition.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's low back condition, and describe the resulting functional impairment as it relates to activities of daily living and capacity for occupational tasks.   

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his dysthymic disorder.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's dysthymia, and describe the resulting functional impairment as it relates to activities of daily living and capacity for occupational tasks.   

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4. Schedule the Veteran for an examination with an appropriate clinician to determine the etiology of the Veteran's pelvic fracture.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

a. The examiner must provide an opinion as to the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's pelvic fracture or residuals thereof was aggravated beyond its natural progression by his service-connected low back condition during the appeal period.  In doing so the examiner should discuss the Veteran's February 2017 Board hearing testimony and other lay statements regarding pain in his back, pelvic area, and lower extremities.

5. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6. After undertaking any necessary additional development, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


